               Case 2:18-cr-00092-RAJ Document 52 Filed 11/02/18 Page 1 of 5



 1                                                           The Honorable Richard A. Jones
 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                      )
 9                                                  )
                                                    )
10                                                  ) Case No.: CR18-092RAJ
                    Plaintiff,                      )
11                                                  )
            vs.                                     )
12                                                  )
                                                    ) JOINT DEFENSE MEMORANDUM
13                                                  ) RE: STATUS HEARING
     BERNARD ROSS HANSEN and                        )
14
     DIANE RENEE ERDMANN,                           )
                                                    )
15
                    Defendants.                     )
                                                    )
16                                                  )
17

18          This complex case is scheduled for a Status Hearing on Tuesday, November 6,
19   2018. Per the Court’s request, the defense will be prepared to address the following issues
20   with the Court:
21
            1. Discovery and the Trial Date
22
            As stated in the last Status Hearing, the defense anticipates the need to move for a
23
     new trial date. Per the original motion to move the trial date, the date agreed upon by the
24
     parties was based on the Government’s representation of the volume of discovery and its
25
     estimate of the time necessary for the defense to effectively prepare for trial. Dkt. 25.
26
     Although the Government believes the February trial date is realistic, the defense
27
     disagrees and the Government will not object to a continuance.
28


                                                                 FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                       1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                               Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ) - 2                                       (206) 553-1100
                Case 2:18-cr-00092-RAJ Document 52 Filed 11/02/18 Page 2 of 5



 1
             First, although the parties continue to work diligently in the discovery process, the
 2
     discovery process is not complete. Second, the volume of discovery is extraordinary. In
 3
     June, the defense noted that discovery at that time including many audio recordings and
 4
     over 70,000 numbered pages, over 60,000 of which are protected and cannot be produced
 5
     to the client outside the office. Dkt. 35 n. 16. Since then, the Government has produced
 6
     approximately 111,000 additional numbered pages of discovery and 2,645 audio files,
 7
     taken control of over approximately 1,420 boxes from the Nevada warehouse that was
 8

 9
     subject of earlier litigation, and hopes to produce in the near future mirror images of

10   servers for the Mint that should reflect not only the transactions that the Mint conducted

11   up to the time of the bankruptcy but also the Trustee’s liquidation of the Mint since he
12   assumed control in April 2016. It is hard to estimate the amount of data that will be on
13   the mirror images of these servers because it will include data going back several years,
14   but it certainly will be at least a terabyte of data.
15
             Most recently, the parties received about 90,000 pages of legal documents 1 that
16
     counsel must review to determine if they should be withheld from the Government
17
     pursuant to the attorney-client privilege. Related thereto, the parties are scheduled to meet
18
     with the Government at the Federal Bureau of Investigation to review an additional 16
19
     file-cabinets and six boxes on November 13, 2018. In addition, we have received the
20
     defendant’s hard drives (containing 4198 files—113 gigabytes), including days of
21
     surveillance footage of the Mint vaults to be reviewed.
22

23
             Moreover, although the Government’s index gives the impression that, despite the

24
     volume, the discovery is straight forward and easily reviewed, in truth, the discovery

25   production is a rabbit warren.
26           As previously noted, the February trial date was picked only as a placeholder
27   based on the Government’s guestimate of the time it would take the it to produce
28   1 Estimating the volume of discovery is difficult because some documents have attachments and some are Excel
     spreadsheet files with an extraordinary number of sheets and data.
                                                                                FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                                          1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                                  Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ) - 2                                                          (206) 553-1100
                Case 2:18-cr-00092-RAJ Document 52 Filed 11/02/18 Page 3 of 5



 1
     discovery and for defense counsel to review the materials, resolve discovery issues and
 2
     conduct its own investigation in preparation for trial, before the need to file any pretrial
 3
     motions. 2 Despite the exercise of due diligence, the Government’s guestimate proved
 4
     overly optimistic. The defense therefore, believe the February date is unrealistic, keeping
 5
     in mind the above facts and the need for adequate time for counsel to fully and
 6
     adequately review the discovery with their respective clients, as well as any and all
 7
     factual and legal issues presented, and sentencing consequences so they can effectively
 8

 9
     prepare for trial and Ms. Erdmann and Mr. Hansen can each make an informed and

10   intelligent decision of how to proceed.

11           The defense intends to file the motion by the end of the month, once it has had the
12   opportunity to confer with the Government regarding a complex case scheduling order
13   regarding deadlines for discovery, including Jencks, expert witnesses and other critical
14   components to effective preparation for trial and a fair trial and a better understanding of
15
     the discovery and issues presented. Counsel for Ms. Erdmann is also expected to be in
16
     trial on February 19, 2019 in United States v. Taylor, CR 16-300RSL and that trial is
17
     expected to take approximately 10 days.
18
             2. Motions Pending
19
             The defense filed a motion to prevent spoliation of evidence. Dkt. 30. The parties
20
     filed a stipulation regarding the resolution of that motion, Dkt. 47, which the Court
21
     signed on October 12, 2018. Dkt. 48.
22

23
             The defense has also filed a motion for a narrowly defined gag order. Dkt. 39. The

24
     issue has now been briefed by the parties. See Dkt. 43 (Govt. Response); Dkt 44 (Mark

25   Calvert Response) and Dkt. 46 (Defense Reply). The parties will be prepared to address
26   the motion at the status hearing.
27

28   2 Counsel for Ms. Erdman stated at the time that the February 2019 trial date was clearly not possible given the
     amount of discovery in the case and the resources available to him.
                                                                                   FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                                           1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                                    Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ) - 2                                                              (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 52 Filed 11/02/18 Page 4 of 5



 1
            3. Password.
 2
            The Government has provided the defense with a mirror image of Mr. Hansen’s
 3
     personal computer, and the Government will eventually provide the defense copies of the
 4
     servers related to the Mint operations.
 5
            Mr. Hansen however, would like the password to the current Mint computer
 6
     system so that he can access his email and files he has saved therein. The defense has
 7
     requested the password from the Government and counsel for the Trustee. The
 8

 9
     Government advised that it does not have the password. The Trustee never responded to

10   the request for the password. It is anticipated that Mr. Hansen would like to be heard

11   regarding his hope that this Court compel the Government and/or Trustee to provide the
12   password.
13          The defense is not aware of the any other issues that require the Court’s
14   intervention or oversight at this time.
15

16
            Respectfully submitted this 2nd day of November, 2018.
17
     s/ Jennifer E. Wellman and                   _______/s Michael G. Martin________
18   s/ Dennis P. Carroll                         Michael G. Martin WSBA #11508
     Attorneys for Bernard Ross Hansen            Attorney for Diane R. Erdmann
19
     Federal Public Defender                      Siderius Lonergan & Martin LLP
20   1601 Fifth Avenue, Suite 700                 500 Union Street, Suite 847
     Seattle, WA 98101                            Seattle, WA 98101
21
     (206) 553-1100                               (206) 624-2800
22   Fax (206) 553-0120                           Fax (206) 624-2805
     Email: Jennifer_Wellman@fd.org               Email: michaelm@sidlon.com
23
             Dennis_Carroll@fd.org
24

25

26

27

28


                                                               FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                     1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                             Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ) - 2                                     (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 52 Filed 11/02/18 Page 5 of 5



 1
                                             Certificate of Service
 2
            I hereby certify that on November 2, 2018, I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will send
 4
     electronic notification of such filing to counsel for other parties of record.
 5

 6

 7                                                  /s Alma R Coria
                                                    Senior Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                      FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                            1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                    Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ) - 2                                            (206) 553-1100
